Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-15 are currently pending in this application.

Response to Amendments
The applicant amended the specification in the paragraphs as indicated in the previous Office Action and the objections to the specification have been withdrawn.
The applicant amended claim 3 to recite “is to divide” in line 3 and the objection to the claim has been withdrawn.
The applicant amended claim 1 with features: “a modeling engine to initially form a three-dimensional model of the object as a volume element (voxel) that does not match the object” and “wherein the object and the three-dimensional model are in a same three-dimensional orientation based on the three-dimensional spatial relationship between the imaging device and the object”.
The applicant amended claim 6 with features: “determining, by the system, a three-dimensional spatial relationship between the imaging device and the rotating object”.
The applicant amended claim 11 with features: “remove a plurality of volume elements (voxels) from a three-dimensional model of the object based on comparing the plurality of voxels to the plurality of object contours according to the three-dimensional spatial relationship for each image, wherein the object and the three-dimensional model are in a same three-dimensional orientation based on the three-dimensional spatial relationship between the object and the imaging device”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrov et al. (2002/0050988; IDS) in view of Meldrum et al. (WO 2017/151978; IDS).

Regarding claim 1, Petrov teaches a system (e.g., The present invention provides a system and method for constructing a 3D model of an object based on a series of silhouette and texture map images. Petrov: [0019] L.1-3) comprising: 
a substrate including a plurality of electrodes (e.g., The computer 10 is capable of outputting signals to the rotating turntable 6 (via connection link 12) to move the turntable (and, accordingly, the object 4) to different positions about the axis of rotation 8. Petrov: [0105] L.3-6.  The connection link 12 is taken as the link to deliver the signals to make the turntable rotate toe different position about the axis of rotation 8. See 1_1 below); 
a controller to apply a voltage to the plurality of electrodes to create an electric field to rotate an object suspended in a fluid (e.g., In the exemplary embodiment, a computer 10 is coupled to the rotating turntable 6 and the camera 2 by connection links 12, 14. The computer 10 is capable of outputting signals to the rotating turntable 6 (via connection link 12) to move the turntable (and, accordingly, the object 4) to different positions about the axis of rotation 8. The computer 10 is also capable of outputting signals to the camera 2 (via connection link 14) which will cause the camera 2 to capture an image (take a picture) of the object 4 in its current position. Petrov: [0105] L.1-10.  The computer 10 is taken as the controller and the signals 12 is taken as a voltage signal to control the turntable.  See 1_2 below); 
an imaging device to capture a plurality of images of the object (e.g., In the exemplary embodiment (described in further detail below) an object to be modeled is placed on a rotating turntable. A camera, which is stationary, is focused on the object. The camera begins to capture images of the object as it rotates on the turntable. (In an alternative embodiment, the object is placed in a stationary position and the camera is rotated about the object.) In one pass, the system and method of the present invention captures a number of photographic images that will be processed into image silhouettes. Petrov: [0020] L.1-9. The computer 10 is also capable of outputting signals to the camera 2 (via connection link 14) which will cause the camera 2 to capture an image (take a picture) of the object 4 in its current position. Petrov: [0105] L.1-10);
a modeling engine to initially form a three-dimensional model of the object as a volume element (voxel) that does not match the object (e.g., System and method for constructing a 3D model of an object based on a series of silhouette and texture map images. In the exemplary embodiment an object is placed on a rotating turntable and a camera, which is stationary, captures images of the object as it rotates on the turntable. In one pass, the system captures a number of photographic images that will be processed into image silhouettes. In a second pass, the system gathers texture data. After a calibration procedure (used to determine the camera's focal length and the turntable's axis of rotation), a silhouette processing module determines a set of two-dimensional polygon shapes (silhouette contour polygons) that describe the contours of the object. The system uses the silhouette contour polygons to create a 3D polygonal mesh model of the object. The system determines the shape of the 3D model analytically-by finding the areas of intersection between the edges of the model faces and the edges of the silhouette contour polygons. The system creates an initial, (rough) model of the 3D object from one of the silhouette contour polygons, then executes an overlaying procedure to process each of the remaining silhouette contour polygons. In the overlaying process, the system processes the silhouette contour polygons collected from each silhouette image, projecting each face of the (rough) 3D model onto the image plane of the silhouette contour polygons. The overlaying of each face of the (rough) 3D model onto the 2D plane of the silhouette contour polygons enables the present invention to determine those areas that are extraneous and should be removed from the (rough) 3D model. Petrov: Abstract L.1-29.  As stated above, one typical volumetric approach begins with a cube of pixels (e.g., for example, 1000 x 1000 x 1000 pixels) and the shape of the object is "carved" from the cube using silhouette outlines.  Petrov: [0017] L.6-9.  Therefore, initially a cube of pixels (1000 x 1000 x 1000 pixel3; pixel3 is taken as a voxel) and the cube (the rough 3D model) is carved to the shape of object using the silhouette outlines.  It is obvious that the cube of pixels does not match the shape of object as the cube has to be carved to the shape of object);
a comparison engine (e.g., the functionalities of the computer 10 to perform the image analysis in the process of capturing images; Petrov: [0125] L.5-10; and the silhouette processing module 102; Petrov: [0141] L.1-2) to: 
determine a three-dimensional spatial relationship between the imaging device and the object for each image (e.g., FIG. 1 depicts an exemplary system for image capture of the present invention. A camera 2 is placed at a distance from an object 4. The camera 2 has a field of view 3 and is focused upon the object 4 along a line of focus 5. The object 4 is placed upon or affixed to a rotating turntable 6. The rotating turntable 6 turns the object 4 upon an axis of rotation 8. The rotating turntable 6's movement about the axis of rotation 8 moves the object 4 and presents a plurality of views of that object 4 to the camera 2 (such that different views of the object will appear within the camera's field of view 3). The rotating turntable 6 positions the object 4 in a plurality of different positions about the axis of rotation 8 and the camera 2 captures different views of the object 4 in a plurality of images--further processing of the data from those images creates (as described below) a 3D model of the object. Petrov: [0104] and Fig. 1; reproduced below for reference.  

    PNG
    media_image1.png
    479
    743
    media_image1.png
    Greyscale

The spatial relationship between the imaging device (camera 2) and the object 4 is shown in Fig. 1.  The process of capturing images of an object using a camera at a fixed location and a rotating turntable which moves the object about an axis of rotation enables the user to capture a set of images of the object from different viewpoints. Analytically, the set of images collected following this process is the same as the set of images that would be captured if the user had kept the object 4 fixed and had moved the camera 2 with extreme precision in a circle about the object (with such a circle having its center on the rotating turntable's axis of rotation 8). FIG. 4 shows each of the images of FIGS. 3a-3h placed about the object as if they had been taken by moving the camera instead of the image as described above. From FIG. 4 it is possible to see that each captured image represents a view of the object 4 from a given angle moving about the object. (In an alternative embodiment, the present invention could be implemented in a configuration which fixes the object 4 in a stationary location and rotates the camera 2 in a circular direction about the axis of rotation 8.)  Petrov: [0125] and Fig. 4; reproduced below for reference.

    PNG
    media_image2.png
    617
    723
    media_image2.png
    Greyscale

The object 4 is rotated about the axis of rotation 8 and the imaging device (camera 2) is captured images of object 4 at different views shown in Fig. 4), 
compare a two-dimensional projection of a three-dimensional model of the object (e.g., the 2D plane of the silhouette contour polygons; Petrov: Abstract L.26-27 and Fig. 3; reproduced below for reference.

    PNG
    media_image3.png
    683
    539
    media_image3.png
    Greyscale

) to a respective contour of the object in each image (e.g., The system determines the shape of the 3D model analytically-by finding the areas of intersection between the edges of the model faces and the edges of the silhouette contour polygons. The system creates an initial, (rough) model of the 3D object from one of the silhouette contour polygons, then executes an overlaying procedure to process each of the remaining silhouette contour polygons. In the overlaying process, the system processes the silhouette contour polygons collected from each silhouette image, projecting each face of the (rough) 3D model onto the image plane of the silhouette contour polygons. The overlaying of each face of the (rough) 3D model onto the 2D plane of the silhouette contour polygons enables the present invention to determine those areas that are extraneous and should be removed from the (rough) 3D model. Petrov: Abstract L.14-29.  Referring to FIG. 10, a silhouette processing module 102 analyzes the silhouette images (captured above) and locates within those images the contours which describe the object. As an initial step, the silhouette processing module 102 processes the silhouette images (represented at 103 in FIG. 10) data to identify within each images those pixel points that describe the object 4--distinguishing such pixels from those which describe the background. For each silhouette image, the silhouette processing module 102 creates a silhouette mask image: a bitmap containing light-colored bits for the points describing the background and dark-colored bits for the points which describe the image. (A set of silhouette mask images are represented at 104 in FIG. 10). Petrov: [0141]. The silhouette processing module 102 (upon locating a cluster of points for an object silhouette) will trace the perimeter of that cluster and create a list of points that describe the contour. (A set of silhouette contours is represented at 107 in FIG. 10.) Thereafter, the silhouette processing module 102 builds a 2D polygon shape from the points of each silhouette contour. As a given silhouette contour (the linear list of points which describes each contour of the object 4) may contain hundreds of points, the further step of building a 2D polygon shape selects from those points the ones that are most significant in terms of describing the basic geometric shape of the contour. Those selected points are then grouped to form the vertices of a polygon shape--a silhouette contour polygon. It is with those silhouette contour polygons (polygon shapes which describe each contour of the object 4) that the system builds the 3D model of the object 4. (A set of silhouette contour polygons for the object 4 is represented at 109 in FIG. 10.) Petrov: [0142] L.4-21), wherein an orientation of the two-dimensional projection corresponds to the spatial relationship between the imaging device and the object (see 1_3 below), and wherein the object and the three-dimensional model are in a same three-dimensional orientation based on the three-dimensional spatial relationship between the imaging device and the object (e.g., FIG. 25 depicts a 2D projection of a silhouette contour polygon 650 and also shows images of the near and far polygon faces (652 and 654, respectively) created by the projection process of the present invention. In FIG. 25, a convex whole created by the near and far plane projections is shown as  (651). In the present invention, it is observed that an entire space for the object 4 can be bounded in the space of a cone 651 which projects from the focal point 656 of the camera 2 through the points' of the near face 652, along length L 653, and out to the points of the far face 654. To form the convex whole  651 of the object, the system crops the beginning and end of the cone across the near and far planes using the projections of the selected silhouette contour polygon (e.g. see near and far projections 652, 654). Petrov: [0264] and Fig. 25; reproduced below for reference.

    PNG
    media_image4.png
    573
    918
    media_image4.png
    Greyscale

FIG. 40 presents an exemplary process flow for the texture map module 114. Petrov: [0364] L.1-2.  In step 1112, the texture map module 114 then creates a 2D projection of the current face to map an image of that face onto the plane of the texture map image. Using a translation matrix, the texture map module 114, determines a pair of x-y, coordinates for each vertex of the face. In addition, in step 1112 the texture map module 114 also determines the orientation of the face as it is mapped to the plane (i.e. whether it is an "interior" or "exterior" view of the face as seen from the point of view of the camera 2 when it captured the texture map image). Because of the predetermined ordering of the points in the face image (which is the ordering for an "external" view), the texture map module 114 can determine whether that same ordering is found in the 2D projection of the face. Petrov: [0365] L.5-19. To tour the vertices of the silhouette image and the 2D face projection, the 3D refining module 1916 will follow a path either clockwise or counterclockwise which shall maintain the projection's "view" of the object. If the 2D projection captures a view of the face from the exterior (See FIG. 61, for example face projection 2022), the 3D refining module 1916 will perform its tour of the vertices following a clockwise direction. If the view of the 2D projection has captured the face in an image as taken from its interior view, then the 3D refining module 1916 will proceed in a counterclockwise direction (e.g. following the list of vertices as loaded into the silhouette object).  Petrov: [0476] L.1-12.  It is obvious that when the 2D projection and the silhouette have same orientation, the overlay is largest); and 
wherein the modeling engine is to modify the three-dimensional model of the object to remove one or more portions of the three-dimensional model of object outside of the respective contour of the object in each image (e.g., The overlaying of each face of the (rough) 3D model onto the 2D plane of the silhouette contour polygons enables the present invention to determine those areas that are extraneous and should be removed from the (rough) 3D model. As the system processes the silhouette contour polygons in each image it removes the extraneous spaces from the initial object model and creates new faces to patch "holes." Petrov: Abstract L.25-32. Referring again to FIG. 23, the 3D refining module 616 of the present invention processes the remaining silhouette contour polygons to strip excess area from the initial, (rough) 3D model 606 and shape that model into the refined polygonal model 615. FIG. 27 provides a visual depiction of the process of model refinement. FIG. 27 shows the initial, (rough) 3D model at 690. It is noted that the initial 3D object building module 602 created such a model from silhouette contour polygon 691 (which was processed from a silhouette mask image captured by the camera 2 when the rotating turntable 6 was at position X (692)). The 3D refining module 616 processes additional silhouette contour polygons, such as silhouette contour polygon 694. As depicted in FIG. 27, the system of the present invention created this second silhouette contour polygon 694 from a silhouette mask image captured by the camera 2 (when the rotating turntable 6 was at position Y (696)). Petrov: [0278].  It is noted that the procedure to insert points into the model based on the silhouette image causes the creation of gaps and the clipping of extraneous faces. Petrov: [0499] L.1-3).
While Petrov does not explicitly teach, Meldrum teaches:
(1_1). a substrate including a plurality of electrodes (e.g., Referring to FIG. 4, one embodiment of the device manifold 400 is illustrated. In certain embodiment, the device manifold 400 comprises a microfluidic module, which contains an object rotation region, or "imaging chamber".  Meldrum: [0052] L.1-3. The microfluidic device can be manufactured to effect any of several cellular rotation methods. Meldrum: [0054] L.1-2. Furthermore, the microfluidic device incorporates means for delivering the object 220 to the optical axis 230 of the microscope. All methods may use fluid flow. ... A second method utilizes a plurality of microelectrodes arranged along the microfluidic channel.  Meldrum: [0055] and Fig. 5; reproduced below for reference.

    PNG
    media_image5.png
    524
    855
    media_image5.png
    Greyscale

);
(1_2). a controller to apply a voltage to the plurality of electrodes to create an electric field (e.g., Embodiments of the technology disclosed herein also include a method of rotating an object. The method comprises generating a rotating electric field; inducing an electric dipole moment in the object by the rotating electric field; and rotating the object at a speed by the rotating electric field. In certain embodiments, the object is selected from the group consisting of a live cell, live multicellular cluster, fixed cell, fixed multicellular cluster, live tissue, fixed tissue, and any combinations thereof.  Meldrum: [0007]) to rotate an object suspended in a fluid (e.g., The device manifold further comprises a microfluidic module configured to comprise an object rotation region and at least one imaging chamber. Moreover, the device manifold further comprises an object dispensing region, which comprises a fluid pumping apparatus comprising an air pressure controller, a vacuum controller, a fluid reservoir, and a flow monitoring device. Meldrum: [0007] L.3-7. Referring to FIG. 11, in step 1 105, the object 220 is delivered to the imaging chamber 500. In certain embodiments, a polysaccharide cell medium can be used to suspend the object 220 and support its life and normal function as it is delivered to the optical axis 230 and then rotated. Meldrum: [0056] L.1-4 and Fig. 5);
(1_3). an orientation of the two-dimensional projection corresponds to the three-dimensional spatial relationship between the imaging device and the object (e.g., Figure 7 A shows that projection images obtained at four orientations of the cell during a full rotation in the electrocage device, Scale bar: 5 microns; Meldrum: [0019]. A representative example of reconstructed volumetric data of a live K562 cell with fluorescently stained nucleus and mitochondria is shown in Fig. 8. The nuclear stain revealed a highly varying pattern of DNA density distribution inside the nucleus presented as maximum intensity projection (MIP) images taken at three orthogonal orientations (Fig. 8A), Furthermore, the volume rendering image (false-colored panel) shows surface textural features and a fold-like feature (Fig, 8 A, arrow) with co-localized mitochondria (Fig. 8C, D). Overall, the mitochondria of the cell appear distributed in a non-random manner around the nucleus. Meldrum: [0091]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Meldrum into the teaching of Petrov so that a computed tomography technology, more particularly to computed tomography technology can be applied to a live or fixed cell, multicellular cluster, or tissue in suspension in the fields of clinical medicine and biological research.

Regarding claim 2, the combined teaching of Petrov and Meldrum teaches the system of claim 1, further comprising a subdivision engine (e.g., the functionality of the 3D refining module 616; Petrov: [0278] L.1) to divide the voxel into smaller voxels (e.g., A KD tree algorithm partitions the perimeters of the submitted face, subdividing its edges into separate tree partitions. For any segment of the model face, the KD tree will provide information concerning those silhouette contour polygons which may intersect the face segment. The system of the present invention uses the tree to quickly check if a given edge of the face being analyzed intersects any silhouette contour polygon of the current image. Petrov: [0289] L.13-21.  As each edge is subdivided, the volume is subdivided into smaller volume and the original pixel is subdivided into smaller sub-pixel and hence the original cubic pixel (voxel) is subdivided into smaller cubic subpixel (sub-voxel)), and wherein the modeling engine is to modify the three-dimensional model of the object by removing one of the smaller voxels outside the respective contour of the object (e.g., FIG. 27 depicts a conical projection 698 created from silhouette contour polygon 694, which has been projected through the initial, (rough) 3D model depicted at 690. The system and method of the present invention refines the initial 3D model based on the intersection of the model and the projection of the new silhouette contour polygon. For example, in FIG. 27, the system of the present invention clips volumes 700 and 702 from the initial, (rough) 3D model depicted at 690. As will be described in further detail below the system of the present invention revises the coordinates of each face of the initial, (rough) 3D model, deleting old points and adding new points to each face (and also adding new faces to plug "holes" as needed as the procedure trims volumes from the initial, (rough) 3D model).  Petrov: [0280]. Referring to FIG. 29a, after the 3D refining module 616 has processed the current face it loops in step 729i, returning to step 729e and repeating steps 729e-729i until all of the current faces of the (rough) 3D model 606 have been processed. When the trimming procedure of step 729h is complete, the 3D refining module 616 executes a procedure to patch any holes in the (rough) 3D model 606, which may have been created by the trimming process. As noted above, the trimming of the model faces causes the removal of areas from the (rough) 3D model 606. Where an face lies entirely outside of the bounds of the silhouette contour polygons for a given silhouette image, that face will be removed from the model and the trimming that caused its removal will cause a "hole" which the system needs to patch. Petrov: [0299] L.1-14).

Regarding claim 3, the combined teaching of Petrov and Meldrum teaches the system of claim 2, wherein the modeling engine is to identify a subset of the smaller voxels corresponding to a boundary of the object, and wherein the subdivision engine is to divide the subset of the smaller voxels into still smaller voxels (e.g., The 3D refining module 616 in step 729g next submits the selected point list to a function that analyzes the points of the current face and silhouette contour polygons and creates a KD tree to provide information concerning the intersections between those shapes. A KD tree algorithm partitions the perimeters of the submitted face, subdividing its edges into separate tree partitions. For any segment of the model face, the KD tree will provide information concerning those silhouette contour polygons which may intersect the face segment. The system of the present invention uses the tree to quickly check if a given edge of the face being analyzed intersects any silhouette contour polygon of the current image. Petrov: [0289] L.9-21.  As edge is subdivided, pixels are subdivided into subpixel and the volume formed with the subpixel is sub-voxel which is smaller of a voxel.  It is obvious that the further subdivision in the next layer of the KD tree will further subdivide the sub-voxel into smaller sub-sub-voxel).

Regarding claim 6, Petrov teaches a method (e.g., The present invention provides a system and method for constructing a 3D model of an object based on a series of silhouette and texture map images. Petrov: [0019] L.1-3), comprising: 
capturing, by a system comprising a processor (e.g., For the system of the present invention the computer 10 can be any computer with a processor connected to a memory and capable (through an operating system or otherwise) of executing computer procedures for the capturing of spatial and image data concerning the object 4. Petrov: [0110] L.1-5), a plurality of images of a rotating object using an imaging device optically coupled to a microscope (e.g., In the exemplary embodiment (described in further detail below) an object to be modeled is placed on a rotating turntable. A camera, which is stationary, is focused on the object. The camera begins to capture images of the object as it rotates on the turntable. Petrov: [0020] L.1-5.  See 6_1 below); 
determining, by the system, a three-dimensional spatial relationship between the imaging device and the rotating object (e.g., FIG. 1 depicts an exemplary system for image capture of the present invention. A camera 2 is placed at a distance from an object 4. The camera 2 has a field of view 3 and is focused upon the object 4 along a line of focus 5. The object 4 is placed upon or affixed to a rotating turntable 6. The rotating turntable 6 turns the object 4 upon an axis of rotation 8. The rotating turntable 6's movement about the axis of rotation 8 moves the object 4 and presents a plurality of views of that object 4 to the camera 2 (such that different views of the object will appear within the camera's field of view 3). The rotating turntable 6 positions the object 4 in a plurality of different positions about the axis of rotation 8 and the camera 2 captures different views of the object 4 in a plurality of images--further processing of the data from those images creates (as described below) a 3D model of the object. Petrov: [0104] and Fig. 1. The spatial relationship between the imaging device (camera 2) and the object 4 is shown in Fig. 1.  The process of capturing images of an object using a camera at a fixed location and a rotating turntable which moves the object about an axis of rotation enables the user to capture a set of images of the object from different viewpoints. Analytically, the set of images collected following this process is the same as the set of images that would be captured if the user had kept the object 4 fixed and had moved the camera 2 with extreme precision in a circle about the object (with such a circle having its center on the rotating turntable's axis of rotation 8). FIG. 4 shows each of the images of FIGS. 3a-3h placed about the object as if they had been taken by moving the camera instead of the image as described above. From FIG. 4 it is possible to see that each captured image represents a view of the object 4 from a given angle moving about the object. (In an alternative embodiment, the present invention could be implemented in a configuration which fixes the object 4 in a stationary location and rotates the camera 2 in a circular direction about the axis of rotation 8.)  Petrov: [0125] and Fig. 4.  The object 4 is rotated about the axis of rotation 8 and the imaging device (camera 2) is captured images of object 4 at different views shown in Fig. 4)
removing, by the system, a first portion of a three-dimensional model of the rotating object based on a first contour of the rotating object in a first image of the plurality of images (e.g., through an overlaying process (which iteratively processes each of the remaining silhouette image polygons), a 2D projection of this initial (rough) model is overlaid on an image of each of the remaining silhouette image polygons. Each overlaying of the silhouette image polygon and object model in 2D allows the system to determine those areas that are extraneous and should be removed from the initial (rough) model--extraneous spaces will be removed from the initial object until the final space that is left will consist of an area bounded by the silhouette contours.  Petrov: [0025]); 
orienting, by the system, the three-dimensional model in a same three-dimensional orientation as the rotating object based on the three-dimensional spatial relationship (e.g., e.g., FIG. 25 depicts a 2D projection of a silhouette contour polygon 650 and also shows images of the near and far polygon faces (652 and 654, respectively) created by the projection process of the present invention. In FIG. 25, a convex whole created by the near and far plane projections is shown as  (651). In the present invention, it is observed that an entire space for the object 4 can be bounded in the space of a cone 651 which projects from the focal point 656 of the camera 2 through the points' of the near face 652, along length L 653, and out to the points of the far face 654. To form the convex whole  651 of the object, the system crops the beginning and end of the cone across the near and far planes using the projections of the selected silhouette contour polygon (e.g. see near and far projections 652, 654). Petrov: [0264] and Fig. 25. FIG. 40 presents an exemplary process flow for the texture map module 114. Petrov: [0364] L.1-2.  In step 1112, the texture map module 114 then creates a 2D projection of the current face to map an image of that face onto the plane of the texture map image. Using a translation matrix, the texture map module 114, determines a pair of x-y, coordinates for each vertex of the face. In addition, in step 1112 the texture map module 114 also determines the orientation of the face as it is mapped to the plane (i.e. whether it is an "interior" or "exterior" view of the face as seen from the point of view of the camera 2 when it captured the texture map image). Because of the predetermined ordering of the points in the face image (which is the ordering for an "external" view), the texture map module 114 can determine whether that same ordering is found in the 2D projection of the face. Petrov: [0365] L.5-19. To tour the vertices of the silhouette image and the 2D face projection, the 3D refining module 1916 will follow a path either clockwise or counterclockwise which shall maintain the projection's "view" of the object. If the 2D projection captures a view of the face from the exterior (See FIG. 61, for example face projection 2022), the 3D refining module 1916 will perform its tour of the vertices following a clockwise direction. If the view of the 2D projection has captured the face in an image as taken from its interior view, then the 3D refining module 1916 will proceed in a counterclockwise direction (e.g. following the list of vertices as loaded into the silhouette object).  Petrov: [0476] L.1-12.  It is obvious that when the 2D projection and the silhouette have same orientation, the overlay is largest) and an amount of rotation of the rotating object between capture of the first image and capture of a second image of the plurality of images (see 6_2 below); and 
removing, by the system, a second portion of the three-dimensional model of the rotating object based on a second contour of the rotating object in the second image (e.g., The overlaying of each face of the (rough) 3D model onto the 2D plane of the silhouette contour polygons enables the present invention to determine those areas that are extraneous and should be removed from the (rough) 3D model. As the system processes the silhouette contour polygons in each image it removes the extraneous spaces from the initial object model and creates new faces to patch "holes." Petrov: Abstract L.25-32. After the clusterization/small cluster removal module 160 has completed processing, the polygonal shape module 168 builds a 2D polygonal shape from the points of each silhouette cluster. The polygon shape module 168 processes the list of points for each silhouette contour (the list of bitmap locations determined above by the tracing procedure of step 285e) and selects from those points a set of vertices for a polygon that best describes the silhouette's perimeter. As a given silhouette contour for an object can be made up of hundreds of points, the polygon shape module 168, when constructing a new polygon, selects from those hundreds of points the ones which are most significant in terms of describing the basic shape of the silhouette contour and disregards those which it determines are non-essential.  Petrov: [0222]).
While Petrov does not explicitly teach, Meldrum teaches:
(6_1). capturing, by a system comprising a processor, a plurality of images of a rotating object using an imaging device optically coupled to a microscope (e.g., Referring to FIG. 4, one embodiment of the device manifold 400 is illustrated. In certain embodiment, the device manifold 400 comprises a microfluidic module, which contains an object rotation region, or "imaging chamber".  Meldrum: [0052] L.1-3. The microfluidic device can be manufactured to effect any of several cellular rotation methods. Meldrum: [0054] L.1-2. Furthermore, the microfluidic device incorporates means for delivering the object 220 to the optical axis 230 of the microscope. All methods may use fluid flow. ... A second method utilizes a plurality of microelectrodes arranged along the microfluidic channel.  Meldrum: [0055] and Fig. 5);
(6_2). orienting … an amount of rotation of the rotating object between capture of the first image and capture of a second image of the plurality of images (e.g., Figure 7 A shows that projection images obtained at four orientations of the cell during a full rotation in the electrocage device, Scale bar: 5 microns; Meldrum: [0019]. A representative example of reconstructed volumetric data of a live K562 cell with fluorescently stained nucleus and mitochondria is shown in Fig. 8. The nuclear stain revealed a highly varying pattern of DNA density distribution inside the nucleus presented as maximum intensity projection (MIP) images taken at three orthogonal orientations (Fig. 8A), Furthermore, the volume rendering image (false-colored panel) shows surface textural features and a fold-like feature (Fig, 8 A, arrow) with co-localized mitochondria (Fig. 8C, D). Overall, the mitochondria of the cell appear distributed in a non-random manner around the nucleus. Meldrum: [0091].  Petrov teaches in Fig. 4 that between images captured at 0[Symbol font/0xB0] and 315[Symbol font/0xB0], images are captured at 45[Symbol font/0xB0], 90[Symbol font/0xB0], 135[Symbol font/0xB0], 180[Symbol font/0xB0], 225[Symbol font/0xB0] and 270[Symbol font/0xB0]);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Meldrum into the teaching of Petrov so that a computed tomography technology, more particularly to computed tomography technology can be applied to a live or fixed cell, multicellular cluster, or tissue in suspension in the fields of clinical medicine and biological research.

Regarding claim 7, the combined teaching of Petrov and Meldrum teaches the method of claim 6, further comprising applying, by the system, a fluid in which the rotating object is suspended to a substrate (Referring to FIG. 4, one embodiment of the device manifold 400 is illustrated. In certain embodiment, the device manifold 400 comprises a microfluidic module, which contains an object rotation region, or "imaging chamber".  Meldrum: [0052] L.1-3. The microfluidic device can be manufactured to effect any of several cellular rotation methods. Meldrum: [0054] L.1-2. Furthermore, the microfluidic device incorporates means for delivering the object 220 to the optical axis 230 of the microscope. All methods may use fluid flow. ... A second method utilizes a plurality of microelectrodes arranged along the microfluidic channel.  Meldrum: [0055]), and rotating the rotating object by producing a nonrotating, nonuniform electric field using a plurality of electrodes on the substrate (e.g., The microfluidic device can be manufactured to effect any of several cellular rotation methods. Three methods of rotation are based upon: asymmetrical light pattern, hydrodynamic vortex, and dielectrophoretic torque ("electrocage"). Referring to FIG. 5, an embodiment of the microfluidic device 500 facilitates an electrocage 510 for rotating the object 220.  Meldrum: [0054]. The magnitude of the dielectrophoretic (DEP) force is proportional to the gradient of the electric field, which is generated by the voltage applied to the microelectrodes. Meldrum: [0072] L.1-2.).

Regarding claim 8, the combined teaching of Petrov and Meldrum teaches the method of claim 7, further comprising selecting, by the system, a first frame rate of the imaging device based on a first rate of rotation of the rotating object or selecting a magnitude of the nonrotating, nonuniform electric field to cause a second rate of rotation selected based on a second frame rate of the imaging device (e.g., It is known that the frequency of the electric field is closely related to rotational parameters like speed, and rotational direction. In order to determine the relation between different frequencies and the cell rotation rate, the voltage amplitude was fixed at 2 V while the frequency was adjusted from 0.2 to 7 MHz. The cell size, and chip electrode gap were the same as for the previous voltage amplitude study. As expected, we observed an increase in the rotation rate with increasing electric field frequency. A slow rotation rate, of 1 -2 RPM is desirable for collecting a large number of pseudo-projections during one full rotation of the cell. The number of collected pseudo-projection images directly affects spatial resolution and SNR of the reconstructed volumetric images. Therefore, a working frequency range of 0.5-2 MHz was chosen as best suited for imaging. Lower frequencies were avoided as they may induce ionic currents leading to cell stress and membrane electroporation, while we observed that higher frequencies can lead to cell membrane damage. Meldrum: [0073]. Therefore,  a low rotation rate is applied to a nonrotating electric field and a higher rotation rate is applied to a rotation electric field).

Regarding claim 9, the combined teaching of Petrov and Meldrum teaches the method of claim 7, further comprising measuring, by the system, a rate of rotation of the rotating object and determining the amount of rotation of the rotating object between capture of the first image and capture of the second image based on the rate of rotation (e.g., Our cell stability measurement yielded an average rotation rate instability of 5.1% per full rotation. Assuming a typical rotation rate of 2 RPM (30 second rotation period), this translates into an absolute average instability of 0.1 RPM per full rotation. By analogy with the lateral shift calculation consideration, we define the average rotational rate error per individual pseudo-projection using the following equation:

    PNG
    media_image6.png
    76
    168
    media_image6.png
    Greyscale

where Rave is the average deviation of the rotation rate in RPM, texp is the exposure time for individual pseudo-projection image acquisition, and Trot is the rotation period. Given texp = 0.04 s, Rave = 0.1 RPM, and assuming a Trot = 30 s, we calculate a rotation rate instability per pseudo-projection rave = 0.00013 RPM.  Meldrum: [0075]. We note that both types of instabilities—lateral shift and rotation rate instability—are small and do not affect the image quality of pseudo-projections appreciably in terms of introducing movement artifacts. Meldrum: [0076].  The measurements of the rate of rotation of the first and second image provides the calculation of the average rotational rate error to assess the image quality).

Regarding claim 11, Petrov teaches a non-transitory computer-readable medium comprising instructions that, when executed by a processor (e.g., For the system of the present invention the computer 10 can be any computer with a processor connected to a memory and capable (through an operating system or otherwise) of executing computer procedures for the capturing of spatial and image data concerning the object 4. In the exemplary embodiment, PC computers that have an Intel Pentium (TM) host processor, a graphics operating system, memory (e.g. 256 Mb of RAM or more and 1 Gb of hard disk space) operational capabilities of 200-400 MHZ (or higher), and graphics processing capabilities that support rendering such as Gouraud shading are suitable for implementing the present invention. Petrov: [0110]), cause the processor to: 
determine a three-dimensional spatial relationship between an object in each of a plurality of images and an imaging device used to capture the plurality of images (e.g., The process of capturing images of an object using a camera at a fixed location and a rotating turntable which moves the object about an axis of rotation enables the user to capture a set of images of the object from different viewpoints. Analytically, the set of images collected following this process is the same as the set of images that would be captured if the user had kept the object 4 fixed and had moved the camera 2 with extreme precision in a circle about the object (with such a circle having its center on the rotating turntable's axis of rotation 8). FIG. 4 shows each of the images of FIGS. 3a-3h placed about the object as if they had been taken by moving the camera instead of the image as described above. From FIG. 4 it is possible to see that each captured image represents a view of the object 4 from a given angle moving about the object. (In an alternative embodiment, the present invention could be implemented in a configuration which fixes the object 4 in a stationary location and rotates the camera 2 in a circular direction about the axis of rotation 8.)  Petrov: [0125]) based on a rate of rotation of the object and a timing of image capture (see 11_1 below); 
generate a plurality of object contours based on the plurality of images, each contour generated from a corresponding one of the plurality of images (e.g., Referring to FIG. 10, a silhouette processing module 102 analyzes the silhouette images (captured above) and locates within those images the contours which describe the object. As an initial step, the silhouette processing module 102 processes the silhouette images (represented at 103 in FIG. 10) data to identify within each images those pixel points that describe the object 4--distinguishing such pixels from those which describe the background. For each silhouette image, the silhouette processing module 102 creates a silhouette mask image: a bitmap containing light-colored bits for the points describing the background and dark-colored bits for the points which describe the image. (A set of silhouette mask images are represented at 104 in FIG. 10). Petrov: [0141]. The silhouette processing module 102 (upon locating a cluster of points for an object silhouette) will trace the perimeter of that cluster and create a list of points that describe the contour. (A set of silhouette contours is represented at 107 in FIG. 10.) Thereafter, the silhouette processing module 102 builds a 2D polygon shape from the points of each silhouette contour. As a given silhouette contour (the linear list of points which describes each contour of the object 4) may contain hundreds of points, the further step of building a 2D polygon shape selects from those points the ones that are most significant in terms of describing the basic geometric shape of the contour. Those selected points are then grouped to form the vertices of a polygon shape--a silhouette contour polygon. It is with those silhouette contour polygons (polygon shapes which describe each contour of the object 4) that the system builds the 3D model of the object 4. (A set of silhouette contour polygons for the object 4 is represented at 109 in FIG. 10.) Petrov: [0142] L.4-21); 
remove a plurality of volume elements (voxels) (e.g., As stated above, one typical volumetric approach begins with a cube of pixels (e.g., for example, 1000 x 1000 x 1000 pixels) and the shape of the object is "carved" from the cube using silhouette outlines. Petrov: [0017] L.6-9.  Cube of pixel is taken as a voxel) from a three-dimensional model of the object based on comparing the plurality of voxels to the plurality of object contours according to the three-dimensional spatial relationship for each image (e.g., FIG. 27 depicts a conical projection 698 created from silhouette contour polygon 694, which has been projected through the initial, (rough) 3D model depicted at 690. The system and method of the present invention refines the initial 3D model based on the intersection of the model and the projection of the new silhouette contour polygon. For example, in FIG. 27, the system of the present invention clips volumes 700 and 702 from the initial, (rough) 3D model depicted at 690. As will be described in further detail below the system of the present invention revises the coordinates of each face of the initial, (rough) 3D model, deleting old points and adding new points to each face (and also adding new faces to plug "holes" as needed as the procedure trims volumes from the initial, (rough) 3D model).  Petrov: [0280]. Referring to FIG. 29a, after the 3D refining module 616 has processed the current face it loops in step 729i, returning to step 729e and repeating steps 729e-729i until all of the current faces of the (rough) 3D model 606 have been processed. When the trimming procedure of step 729h is complete, the 3D refining module 616 executes a procedure to patch any holes in the (rough) 3D model 606, which may have been created by the trimming process. As noted above, the trimming of the model faces causes the removal of areas from the (rough) 3D model 606. Where an face lies entirely outside of the bounds of the silhouette contour polygons for a given silhouette image, that face will be removed from the model and the trimming that caused its removal will cause a "hole" which the system needs to patch. Petrov: [0299] L.1-14. The process of capturing images of an object using a camera at a fixed location and a rotating turntable which moves the object about an axis of rotation enables the user to capture a set of images of the object from different viewpoints. Analytically, the set of images collected following this process is the same as the set of images that would be captured if the user had kept the object 4 fixed and had moved the camera 2 with extreme precision in a circle about the object (with such a circle having its center on the rotating turntable's axis of rotation 8). Petrov: [0125] L.1-10. FIG. 40 presents an exemplary process flow for the texture map module 114. Petrov: [0364] L.1-2.  In step 1112, the texture map module 114 then creates a 2D projection of the current face to map an image of that face onto the plane of the texture map image. Using a translation matrix, the texture map module 114, determines a pair of x-y, coordinates for each vertex of the face. In addition, in step 1112 the texture map module 114 also determines the orientation of the face as it is mapped to the plane (i.e. whether it is an "interior" or "exterior" view of the face as seen from the point of view of the camera 2 when it captured the texture map image). Because of the predetermined ordering of the points in the face image (which is the ordering for an "external" view), the texture map module 114 can determine whether that same ordering is found in the 2D projection of the face. Petrov: [0365] L.5-19. To tour the vertices of the silhouette image and the 2D face projection, the 3D refining module 1916 will follow a path either clockwise or counterclockwise which shall maintain the projection's "view" of the object. If the 2D projection captures a view of the face from the exterior (See FIG. 61, for example face projection 2022), the 3D refining module 1916 will perform its tour of the vertices following a clockwise direction. If the view of the 2D projection has captured the face in an image as taken from its interior view, then the 3D refining module 1916 will proceed in a counterclockwise direction (e.g. following the list of vertices as loaded into the silhouette object).  Petrov: [0476] L.1-12.  It is obvious that when the 2D projection and the silhouette have same orientation, the overlay is largest), wherein the object and the three-dimensional model are in a same three-dimensional orientation based on the three-dimensional spatial relationship between the imaging device and the object (e.g., FIG. 25 depicts a 2D projection of a silhouette contour polygon 650 and also shows images of the near and far polygon faces (652 and 654, respectively) created by the projection process of the present invention. In FIG. 25, a convex whole created by the near and far plane projections is shown as  (651). In the present invention, it is observed that an entire space for the object 4 can be bounded in the space of a cone 651 which projects from the focal point 656 of the camera 2 through the points' of the near face 652, along length L 653, and out to the points of the far face 654. To form the convex whole  651 of the object, the system crops the beginning and end of the cone across the near and far planes using the projections of the selected silhouette contour polygon (e.g. see near and far projections 652, 654). Petrov: [0264] and Fig. 25.  FIG. 40 presents an exemplary process flow for the texture map module 114. Petrov: [0364] L.1-2.  In step 1112, the texture map module 114 then creates a 2D projection of the current face to map an image of that face onto the plane of the texture map image. Using a translation matrix, the texture map module 114, determines a pair of x-y, coordinates for each vertex of the face. In addition, in step 1112 the texture map module 114 also determines the orientation of the face as it is mapped to the plane (i.e. whether it is an "interior" or "exterior" view of the face as seen from the point of view of the camera 2 when it captured the texture map image). Because of the predetermined ordering of the points in the face image (which is the ordering for an "external" view), the texture map module 114 can determine whether that same ordering is found in the 2D projection of the face. Petrov: [0365] L.5-19. To tour the vertices of the silhouette image and the 2D face projection, the 3D refining module 1916 will follow a path either clockwise or counterclockwise which shall maintain the projection's "view" of the object. If the 2D projection captures a view of the face from the exterior (See FIG. 61, for example face projection 2022), the 3D refining module 1916 will perform its tour of the vertices following a clockwise direction. If the view of the 2D projection has captured the face in an image as taken from its interior view, then the 3D refining module 1916 will proceed in a counterclockwise direction (e.g. following the list of vertices as loaded into the silhouette object).  Petrov: [0476] L.1-12.  It is obvious that when the 2D projection and the silhouette have same orientation, the overlay is largest); and 
generate a representation of a surface of the object based on the three-dimensional model (e.g., Referring again to FIG. 29a, when the knifing procedure is complete, the 3D refining module 616 loops in step 729k, returning to step 729a to further refine the (rough) 3D module 606, using the silhouette contour polygons that are associated with another silhouette image. When all of the remaining silhouette contour polygons have been processed, the 3D refining module 616 will have completely transformed the (rough) 3D model 606 into the refined polygonal model 615. Petrov: [0300]. After the 3D model has been transformed in to a mesh made of triangles, the system and method of the present invention can execute additional procedures, e.g., to smooth the triangulated surface. For purposed of an exemplary embodiment, the system and method of the present invention executes a procedure to smooth the newly created triangulated mesh using an adaptive subdivision process. U.S. patent application Ser. No. 09/238,232, entitled "Adaptive Subdivision of Mesh Models", filed on Jan. 27, 1999, which is hereby expressly incorporated by reference herein, describes a system and method describes a system and method for the adaptive subdivision of a mesh model of a three-dimensional (3D) object or surface (including, e.g., a triangulated mesh model) that results in a smooth interpolation of the mesh model. Such a procedure is suitable for the additional processing step 952 in FIG. 37. Petrov: [0362]).
While Petrov does not explicitly teach, Meldrum teaches:
(11_1). to capture the plurality of images based on a rate of rotation of the object and a timing of image capture (e.g., Our cell stability measurement yielded an average rotation rate instability of 5.1% per full rotation. Assuming a typical rotation rate of 2 RPM (30 second rotation period), this translates into an absolute average instability of 0.1 RPM per full rotation. By analogy with the lateral shift calculation consideration, we define the average rotational rate error per individual pseudo-projection using the following equation:

    PNG
    media_image6.png
    76
    168
    media_image6.png
    Greyscale

where Rave is the average deviation of the rotation rate in RPM, texp is the exposure time for individual pseudo-projection image acquisition, and Trot is the rotation period. Given texp = 0.04 s, Rave = 0.1 RPM, and assuming a Trot = 30 s, we calculate a rotation rate instability per pseudo-projection rave = 0.00013 RPM.  Meldrum: [0075]. We note that both types of instabilities—lateral shift and rotation rate instability—are small and do not affect the image quality of pseudo-projections appreciably in terms of introducing movement artifacts. Meldrum: [0076].  The measurements of the rate of rotation of the first and second image provides the calculation of the average rotational rate error to assess the image quality);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Meldrum into the teaching of Petrov because the rotation period, the exposure time and the average rotational rate affect the quality of images captured.

Regarding claim 13, the combined teaching of Petrov and Meldrum teaches the non-transitory computer-readable medium of claim 11, wherein the instructions cause the processor to remove the plurality of voxels by determining the plurality of voxels do not correspond to a boundary of the object (e.g., It is an aspect of the present invention that the refining procedure takes place on a 2D projection plane, where the calculations to determine boundary intersections and overlaps can occur with great speed. The present invention projects each face of the (rough) 3D model 606 onto the projection plane that contains the silhouette contour polygons for a given silhouette image. Points of intersection between the projected face of the (rough) 3D model 606 and the current silhouette contour polygons in the 2D projection plane indicate the face overlaps and areas which lie outside the boundaries of the silhouette contour polygons (and therefore need to be trimmed).  Petrov: [0283]).

Regarding claim 14, the combined teaching of Petrov and Meldrum teaches the non-transitory computer-readable medium of claim 11, wherein the instructions cause the processor to compute the rate of rotation based on a magnitude of a nonrotating, nonuniform electric field used to rotate the object (e.g., The microfluidic device can be manufactured to effect any of several cellular rotation methods. Three methods of rotation are based upon: asymmetrical light pattern, hydrodynamic vortex, and dielectrophoretic torque ("electrocage"). Referring to FIG. 5, an embodiment of the microfluidic device 500 facilitates an electrocage 510 for rotating the object 220.  Meldrum: [0054]. The magnitude of the dielectrophoretic (DEP) force is proportional to the gradient of the electric field, which is generated by the voltage applied to the microelectrodes. Meldrum: [0072] L.1-2. It is known that the frequency of the electric field is closely related to rotational parameters like speed, and rotational direction. In order to determine the relation between different frequencies and the cell rotation rate, the voltage amplitude was fixed at 2 V while the frequency was adjusted from 0.2 to 7 MHz. Meldrum: [0073] L.1-4).

Regarding claim 15, the combined teaching of Petrov and Meldrum teaches the non-transitory computer-readable medium of claim 11, wherein the instructions cause the processor to determine the three-dimensional spatial relationship by one of determining rotation of the object from a first frame of reference of the imaging device and determining a position of the imaging device from a second frame of reference of the object (e.g., The microfluidic device can be manufactured to effect any of several cellular rotation methods. Three methods of rotation are based upon: asymmetrical light pattern, hydrodynamic vortex, and dielectrophoretic torque ("electrocage"). Referring to FIG. 5, an embodiment of the microfluidic device 500 facilitates an electrocage 510 for rotating the object 220.  Meldrum: [0054]. The magnitude of the dielectrophoretic (DEP) force is proportional to the gradient of the electric field, which is generated by the voltage applied to the microelectrodes. Meldrum: [0072] L.1-2.  It is known that the frequency of the electric field is closely related to rotational parameters like speed, and rotational direction. In order to determine the relation between different frequencies and the cell rotation rate, the voltage amplitude was fixed at 2 V while the frequency was adjusted from 0.2 to 7 MHz. The cell size, and chip electrode gap were the same as for the previous voltage amplitude study. As expected, we observed an increase in the rotation rate with increasing electric field frequency. A slow rotation rate, of 1 -2 RPM is desirable for collecting a large number of pseudo-projections during one full rotation of the cell. The number of collected pseudo-projection images directly affects spatial resolution and SNR of the reconstructed volumetric images. Therefore, a working frequency range of 0.5-2 MHz was chosen as best suited for imaging. Lower frequencies were avoided as they may induce ionic currents leading to cell stress and membrane electroporation, while we observed that higher frequencies can lead to cell membrane damage. Meldrum: [0073]).

Claim(s) 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrov in view of Meldrum as applied to claim(s) 3 (11) and further in view of Sfarti (2002/0033821).

Regarding claim 4, the combined teaching of Petrov and Meldrum teaches the system of claim 3, further comprising a termination engine to output a final three-dimensional model based on comparing a smallest voxel to a resolution threshold (see 4_1 below).
While the combined teaching of Petrov and Meldrum does not explicitly teach, Sfarti teaches:
(4_1). a termination engine to output a final three-dimensional model based on comparing a smallest voxel to a resolution threshold (e.g., iteratively subdividing the segments forming the boundary box of each of the selected boundary curves, creating two new boundary boxes and corresponding curves; and terminating the subdivision when a maximum height of both the new boundary boxes reaches a predetermined threshold measured in screen coordinates.  Sfarti: Claim 3 L.2-8.  It is obvious that the terminating criterion can be applied to the teaching of Petrov when the length of a sub-pixel reaches a predetermined threshold and the volume of a cubic sub-pixel is taken as the volume threshold used to terminate the subdivision iteration).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sfarti into the combined teaching of Petrov and Meldrum so that the subdivision iterations can be terminated with a threshold value of the subdividing item in length and/or volume.

Regarding claim 5, the combined teaching of Petrov, Meldrum and Sfarti teaches the system of claim 4, wherein the termination engine is to generate a representation of a surface of the object based on the three-dimensional model (e.g., After the 3D model has been transformed in to a mesh made of triangles, the system and method of the present invention can execute additional procedures, e.g., to smooth the triangulated surface. For purposed of an exemplary embodiment, the system and method of the present invention executes a procedure to smooth the newly created triangulated mesh using an adaptive subdivision process. U.S. patent application Ser. No. 09/238,232, entitled "Adaptive Subdivision of Mesh Models", filed on Jan. 27, 1999, which is hereby expressly incorporated by reference herein, describes a system and method describes a system and method for the adaptive subdivision of a mesh model of a three-dimensional (3D) object or surface (including, e.g., a triangulated mesh model) that results in a smooth interpolation of the mesh model. Such a procedure is suitable for the additional processing step 952 in FIG. 37. Petrov: [0362]).

Regarding claim 12, the combined teaching of Petrov and Meldrum teaches the non-transitory computer-readable medium of claim 11, wherein the instructions cause the processor to iteratively subdivide remaining voxels into smaller voxels and remove a portion of the smaller voxels (e.g., e.g., A KD tree algorithm partitions the perimeters of the submitted face, subdividing its edges into separate tree partitions. For any segment of the model face, the KD tree will provide information concerning those silhouette contour polygons which may intersect the face segment. The system of the present invention uses the tree to quickly check if a given edge of the face being analyzed intersects any silhouette contour polygon of the current image. Petrov: [0289] L.13-21.  As each edge is subdivided, the volume is subdivided into smaller volume and the original pixel is subdivided into smaller sub-pixel and hence the original cubic pixel (voxel) is subdivided into smaller cubic subpixel (sub-voxel).  FIG. 27 depicts a conical projection 698 created from silhouette contour polygon 694, which has been projected through the initial, (rough) 3D model depicted at 690. The system and method of the present invention refines the initial 3D model based on the intersection of the model and the projection of the new silhouette contour polygon. For example, in FIG. 27, the system of the present invention clips volumes 700 and 702 from the initial, (rough) 3D model depicted at 690. As will be described in further detail below the system of the present invention revises the coordinates of each face of the initial, (rough) 3D model, deleting old points and adding new points to each face (and also adding new faces to plug "holes" as needed as the procedure trims volumes from the initial, (rough) 3D model).  Petrov: [0280]. Referring to FIG. 29a, after the 3D refining module 616 has processed the current face it loops in step 729i, returning to step 729e and repeating steps 729e-729i until all of the current faces of the (rough) 3D model 606 have been processed. When the trimming procedure of step 729h is complete, the 3D refining module 616 executes a procedure to patch any holes in the (rough) 3D model 606, which may have been created by the trimming process. As noted above, the trimming of the model faces causes the removal of areas from the (rough) 3D model 606. Where an face lies entirely outside of the bounds of the silhouette contour polygons for a given silhouette image, that face will be removed from the model and the trimming that caused its removal will cause a "hole" which the system needs to patch. Petrov: [0299] L.1-14) until a desired resolution is reached (see 12_1 below).
While the combined teaching of Petrov and Meldrum does not explicitly teach, Sfarti teaches:
(12_1). Iterative subdivide … until a desired resolution is reached (e.g., iteratively subdividing the segments forming the boundary box of each of the selected boundary curves, creating two new boundary boxes and corresponding curves; and terminating the subdivision when a maximum height of both the new boundary boxes reaches a predetermined threshold measured in screen coordinates.  Sfarti: Claim 3 L.2-8.  It is obvious that the terminating criterion can be applied to the teaching of Petrov when the length of a sub-pixel reaches a predetermined threshold and the volume of a cubic sub-pixel is taken as the volume threshold used to terminate the subdivision iteration.  The length and volume give the desired resolution in length and volume to terminate the subdivision procedure).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sfarti into the combined teaching of Petrov and Meldrum so that the subdivision iterations can be terminated with a threshold value of the subdividing item in length and/or volume.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrov in view of Meldrum as applied to claim 6 and further in view of Yin (2018/0149846).

Regarding claim 10, the combined teaching of Petrov and Meldrum teaches the method of claim 6, further comprising selecting, by the system, a magnification with a depth of field at least substantially a depth of the rotating object (see 10_1 below).
While the combined teaching of Petrov and Meldrum does not explicitly teach, Yin teaches:
(10_1). Selecting, by the system, a magnification with a depth of field at least substantially a depth of the rotating object (e.g., in a microscopic world magnified by an optical microscope, subtle changes can be magnified many times, thereby greatly affecting observation results and quality of images photographed by the microscope. Especially, a subtle change of heights on the curved surface of a microscope slide may cause a change of a distance between a sample on the microscope slide and the microscope lens. At low magnification, a depth of field (DOF) is large (the DOF is the distance between the nearest and farthest objects in a scene that appear acceptably sharp in an image formed in front of a microscope lens or other imagers; after being focused, clear images can be formed in front and at back of the focus; and the distance between the front and the back is called the DOF), so an effect of the DOF on imaging of the sample is limited, the distance between the sample and the lens still falls within the DOF without adjusting the distance between the adjustable lens and the microscope slide, and it is hence still capable of obtaining clear images. However, at high magnification (for example, above 100 times), since the DOF is small, a subtle height change (in micron dimension) of the curved surface of the microscope slide may cause that the distance between the sample on the microscope slide and the microscope lens exceeds the DOF, the image observed is hence blurry, and the image photographed is also blurry. Yin: [0003] L.7-31.  Therefore, in order to obtain a clear view of the object under microscope, a low magnification is preferred so that the depth of field is the distance (height or depth) of the object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yin into the combined teaching of Petrov and Meldrum because magnification greatly affecting observation results and quality of images photographed by the microscope.

Response to Arguments
Applicant’s arguments filed on December 14, 2021 have been fully considered but they are directed toward newly amended claims and are believed to be answered and therefore not persuasive in view of new ground(s) of rejection presented above.
R1.	Regarding claim 1, the applicant amended the claim with addition features of “a modeling engine to initially form a three-dimensional model of the object as a volume element (voxel) that does not match the object” and “wherein the object and the three-dimensional model are in a same three-dimensional orientation based on the three-dimensional spatial relationship between the imaging device and the object”.
The examiner applied the reference of Petrov to teach the features.
R2.	Petrov teaches “a modeling engine to initially form a three-dimensional model of the object as a volume element (voxel) that does not match the object” with “System and method for constructing a 3D model of an object based on a series of silhouette and texture map images. In the exemplary embodiment an object is placed on a rotating turntable and a camera, which is stationary, captures images of the object as it rotates on the turntable. In one pass, the system captures a number of photographic images that will be processed into image silhouettes. In a second pass, the system gathers texture data. After a calibration procedure (used to determine the camera's focal length and the turntable's axis of rotation), a silhouette processing module determines a set of two-dimensional polygon shapes (silhouette contour polygons) that describe the contours of the object. The system uses the silhouette contour polygons to create a 3D polygonal mesh model of the object. The system determines the shape of the 3D model analytically-by finding the areas of intersection between the edges of the model faces and the edges of the silhouette contour polygons. The system creates an initial, (rough) model of the 3D object from one of the silhouette contour polygons, then executes an overlaying procedure to process each of the remaining silhouette contour polygons. In the overlaying process, the system processes the silhouette contour polygons collected from each silhouette image, projecting each face of the (rough) 3D model onto the image plane of the silhouette contour polygons. The overlaying of each face of the (rough) 3D model onto the 2D plane of the silhouette contour polygons enables the present invention to determine those areas that are extraneous and should be removed from the (rough) 3D model.” (Petrov: Abstract L.1-29) and “As stated above, one typical volumetric approach begins with a cube of pixels (e.g., for example, 1000 x 1000 x 1000 pixels) and the shape of the object is "carved" from the cube using silhouette outlines.” (Petrov: [0017] L.6-9).
Therefore, a cube of pixels (1000 x 1000 x 1000 pixel3) is initially a cube of (rough) 3D model that is carved to the shape of the object using the silhouette outlines.
R3.	Petrov teaches “the object and the three-dimensional model are in a same three-dimensional orientation based on the three-dimensional spatial relationship between the imaging device and the object” with “FIG. 25 depicts a 2D projection of a silhouette contour polygon 650 and also shows images of the near and far polygon faces (652 and 654, respectively) created by the projection process of the present invention. In FIG. 25, a convex whole created by the near and far plane projections is shown as  (651). In the present invention, it is observed that an entire space for the object 4 can be bounded in the space of a cone 651 which projects from the focal point 656 of the camera 2 through the points' of the near face 652, along length L 653, and out to the points of the far face 654. To form the convex whole  651 of the object, the system crops the beginning and end of the cone across the near and far planes using the projections of the selected silhouette contour polygon (e.g. see near and far projections 652, 654).” (Petrov: [0264] and Fig. 25).
Petrov further teaches “FIG. 40 presents an exemplary process flow for the texture map module 114.” (Petrov: [0364] L.1-2) and “In step 1112, the texture map module 114 then creates a 2D projection of the current face to map an image of that face onto the plane of the texture map image. Using a translation matrix, the texture map module 114, determines a pair of x-y, coordinates for each vertex of the face. In addition, in step 1112 the texture map module 114 also determines the orientation of the face as it is mapped to the plane (i.e. whether it is an "interior" or "exterior" view of the face as seen from the point of view of the camera 2 when it captured the texture map image). Because of the predetermined ordering of the points in the face image (which is the ordering for an "external" view), the texture map module 114 can determine whether that same ordering is found in the 2D projection of the face.” (Petrov: [0365] L.5-19).  Note the views are defined according to “To tour the vertices of the silhouette image and the 2D face projection, the 3D refining module 1916 will follow a path either clockwise or counterclockwise which shall maintain the projection's "view" of the object. If the 2D projection captures a view of the face from the exterior (See FIG. 61, for example face projection 2022), the 3D refining module 1916 will perform its tour of the vertices following a clockwise direction. If the view of the 2D projection has captured the face in an image as taken from its interior view, then the 3D refining module 1916 will proceed in a counterclockwise direction (e.g. following the list of vertices as loaded into the silhouette object).”  (Petrov: [0476] L.1-12).  It is obvious that the 2D projection of the face is adjusted to have largest overlay with the silhouette when they have the same orientation.
R4.	The applicant amended claim 6 with features “determining, by the system, a three-dimensional spatial relationship between the imaging device and the rotating object” and “orienting, by the system, the three-dimensional model in a same three-dimensional orientation as the rotating object based on the three-dimensional spatial relationship”.
The examiner applied the reference of Petrov to teach the features.
R5.	Petrov teaches “determining, by the system, a three-dimensional spatial relationship between the imaging device and the rotating object” with “FIG. 1 depicts an exemplary system for image capture of the present invention. A camera 2 is placed at a distance from an object 4. The camera 2 has a field of view 3 and is focused upon the object 4 along a line of focus 5. The object 4 is placed upon or affixed to a rotating turntable 6. The rotating turntable 6 turns the object 4 upon an axis of rotation 8. The rotating turntable 6's movement about the axis of rotation 8 moves the object 4 and presents a plurality of views of that object 4 to the camera 2 (such that different views of the object will appear within the camera's field of view 3). The rotating turntable 6 positions the object 4 in a plurality of different positions about the axis of rotation 8 and the camera 2 captures different views of the object 4 in a plurality of images--further processing of the data from those images creates (as described below) a 3D model of the object.” (Petrov: [0104] and Fig. 1) and “The spatial relationship between the imaging device (camera 2) and the object 4 is shown in Fig. 1.  The process of capturing images of an object using a camera at a fixed location and a rotating turntable which moves the object about an axis of rotation enables the user to capture a set of images of the object from different viewpoints. Analytically, the set of images collected following this process is the same as the set of images that would be captured if the user had kept the object 4 fixed and had moved the camera 2 with extreme precision in a circle about the object (with such a circle having its center on the rotating turntable's axis of rotation 8). FIG. 4 shows each of the images of FIGS. 3a-3h placed about the object as if they had been taken by moving the camera instead of the image as described above. From FIG. 4 it is possible to see that each captured image represents a view of the object 4 from a given angle moving about the object. (In an alternative embodiment, the present invention could be implemented in a configuration which fixes the object 4 in a stationary location and rotates the camera 2 in a circular direction about the axis of rotation 8.).” (Petrov: [0125] and Fig. 4).
R6.	The second amended feature of claim 6 is similar to the features discussed in R3 above.  As shown in Fig. 25, object 4 on the turntable 6 is moving to different positions about the axis of rotation 8.
R7.	The applicant amended claim 11 with additional feature “wherein the object and the three-dimensional model are in a same three-dimensional orientation based on the three-dimensional spatial relationship between the object and the imaging device”.
As discussed in R3 and R6 above, Petrov teaches the feature with paragraph [0264] and Fig. 25.
For details, please see rejections to the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611